Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 1 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 2 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 3 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 4 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 5 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 6 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 7 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 8 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 9 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 10 of 11
Case 1:16-bk-12255-GM   Doc 661 Filed 01/09/19 Entered 01/09/19 17:05:27   Desc
                         Main Document    Page 11 of 11
